DUNMORE, J.
The defendant was convicted in the court; below of being a disorderly person in not supporting his wife, the-complainant. The defendant attempted to show that the complainant had been unfaithful to her marriage vows, and that by reason of her adultery he was not oblige to support her. All evidence tending to establish this defense was objected to by the-people and excluded by the court. This was error, for which the conviction of defendant must be reversed. People v. Brady. 13 Misc. Rep. 294, 34 N. Y. Supp. 1118 ; 2 Wait, Law & Prac. 330 ; 2 Bish. Mar., Div. & Sep. (Ed. 1891) § 1228; Culley v. Charman, 7 Q. B. Div. 89 ; Rex v. Flintan, 1 Barn. & Adol. 227; State v. Schweitzer, 57 Conn, 532, 18. Atl. 787; Carney v. State, 4 South. 84 Ala. 7.
Judgment reversed.